IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                             )
                                               )
       v.                                      )           ID No. 1406009553
                                               )
MAURICE CLEMENTS,                              )
                                               )
       Defendant.                              )

                             Date Submitted: March 31, 2021
                             Date Decided: June 14, 2021

                                           ORDER

       Upon consideration of the Department of Correction’s (the “DOC”)

Application for Good Cause Shown pursuant to 11 Del. C. § 4217,1 the Board of

Parole’s (the “Board”) recommendation,2 the State’s response,3 statutory and

decisional law, and the record in this case, IT APPEARS THAT:

       1.     On January 12, 2015, Defendant pled guilty to Possession of a Firearm

by a Person Prohibited (“PFBPP”), Drug Dealing (Tier 2), and Second-Degree

Conspiracy.4 By order dated April 17, 2015, effective June 12, 2015, the Court

sentenced Defendant as follows: for PFBPP, 5 years at Level V;5 for Drug Dealing

(Tier 2), 8 years at Level V, suspended after 4 years at Level V, for 4 years at Level



1
  D.I. 26.
2
  Id.
3
  Id.; D.I. 27.
4
  D.I. 7.
5
  Defendant was declared a Habitual Offender as to this offense. D.I. 13.
IV (DOC Discretion), suspended after 6 months at Level IV (DOC Discretion), for

18 months at Level III, hold at Level III until space is available at Level IV (DOC

Discretion); and for Second-Degree Conspiracy, 2 years at Level V, suspended for

1 year at Level III.6 Defendant has filed two motions for reduction of sentence and

one motion for postconviction relief;7 the Court has denied all three motions.8

        2.      On October 21, 2019, pursuant to 11 Del. C. § 4217, the DOC filed an

application with the Board recommending that the Level V portion of Defendant’s

sentence be modified as follows:

        As to . . . IN14-07-0018 [PFBPP] 5 years Level 5; criminal action
        number IN14-07-2159 [Drug Dealing (Tier 2)] 8 years level 5
        suspended after 2 years at level 5 and successful completion of
        Alternatives to Violence Program for 6 years Level 4 DOC Discretion
        suspended after 6 months for 18 months Level 3. Hold at Level 3 until
        space is available at Level 4 DOC Discretion. As to criminal action
        number IN14-07-0020 [Second-Degree Conspiracy] the sentence shall
        remain unchanged.9

The DOC cited “Rehabilitative Efforts” as the good-cause factor supporting its

recommendation.10 In addition, DOC risk assessment noted that Defendant is able

to manage his finances; has access to food, healthcare, family support, and stable

housing; has a lifestyle conducive to pro-social behavior; and has no major




6
  Id.
7
  D.I. 16, 18, 24.
8
  D.I. 17, 23, 25.
9
  D.I. 26.
10
   Id.
                                           2
substance-abuse concerns or mental-health issues.11 At the time that the DOC

produced its application, Defendant had served 5 years and 5 months of his

sentence.12

       3.     On March 23, 2021, the State submitted its response in opposition to

sentence modification.13 The State explained the factual background preceding

Defendant’s PFBPP, Drug Dealing (Tier 2), and Second-Degree Conspiracy

convictions.14 As outlined by the State, Defendant was observed conducting a hand-

to-hand sale of heroin to a confidential informant.15 When officers from the New

Castle County Police Department executed a search warrant for Defendant’s

residence, they found a loaded handgun stashed in the water tank of a toilet, 275

bags of heroin, $347 in cash, and drug paraphernalia.16 The State also noted that

before these events occurred, Defendant had already been convicted of a number of

felonies17 and charged with several others.18 The State concludes that Defendant is



11
   Id.
12
   Id.
13
   Id.
14
   Id.
15
   Id.
16
   Id.
17
   Id. Namely, the State notes, Defendant was convicted of Possession of Ammunition by a Person
Prohibited and Possession of a Deadly Weapon by a Person Prohibited in 2009, and he was
convicted of Tampering with Physical Evidence in 2012—a conviction that qualified Defendant
as a habitual offender. Id.
18
   Id. Namely, the State charged Defendant “was charged with a Burglary Second Degree and
related offenses in 2013 that the State dismissed for insufficient evidence. Moreover, he was
charged with a Robbery First Degree and Assault Second Degree in 2012 that the State dismissed
for lack of victim cooperation.” Id.
                                                3
a career criminal with a history of weapons and drug convictions; a number of

additional charges (that the State ultimately did not pursue); six violations of

probation; and a lack of amenability to lesser sanctions, which the Court noted in its

most recent sentencing order.19

       4.     On March 30, 2021, the Board held a hearing with Defendant to

determine whether to recommend a sentence modification.20 Upon consideration of

Defendant’s testimony, the DOC’s report, the State’s response, and relevant

documentation, the Board found as follows:

       The Department of Correction has shown “good cause” for sentence
       modification in this case.
       The Department of Correction has met the intention of 11
       [Del. C. § ]4217(b) by stating that the release of the offender into the
       community would not constitute a substantial risk to the community or
       himself.
       The offender has demonstrated rehabilitation through appropriate
       program participation (GED, Head Start Home[,] and Inside/Out[).]21

The Board then voted unanimously to recommend the following sentence

modification: “Balance of sentence suspended for six (6) months Level IV Work

Release followed by Level III community supervision in accordance with SB 50.

All other aspect[s] of sentence to remain the same.”22



19
   Id.
20
   Id.
21
   Id.
22
   Id. The Board would also have the Court require Defendant to “provide a DNA sample prior to
release from Level V.” Id.
                                               4
       5.     Pursuant to 11 Del. C. § 4217(b), the Court “may” modify a defendant’s

sentence “solely on the basis of an application filed by the Department of Correction

for good cause shown which certifies that the release of the defendant shall not

constitute a substantial risk to the community or the defendant’s own self.”23 Good

cause includes, among other things, “rehabilitation of the offender, serious medical

illness or infirmity of the offender[,] and prison overcrowding.”24 The Court may

exercise its discretion to deny “a recommendation of sentence modification by the

Board of Parole unless such denial [is] based upon unreasonable or capricious

grounds.”25

       6.     After careful review of the materials submitted, the Court denies the

Board’s recommendation.           The Court acknowledges the praiseworthiness of

Defendant’s program participation and favorable risk-assessment report. But the

Court is not convinced that “release of the defendant shall not constitute a substantial

risk to the community.” Defendant’s criminal history is replete with drug- and

weapons-related convictions spanning several years.26                Especially troubling is



23
   11 Del. C. § 4217(b).
24
   11 Del. C. § 4217(c).
25
   Hubble v. State, 2013 WL 2966832, at *1 (Del. June 12, 2013) (citing Zimmerman v. State, 628
A.2d 62, 65 (Del. 1993)).
26
    ID No. 0901005715 (Possession of a Deadly Weapon by a Person Prohibited); ID No.
0908023312 (Possession of Ammunition by a Person Prohibited and Possession of Marijuana); ID
Nos. 1203012750, 1208003943 (Violation of Probation with an underlying charge of Tampering
with Physical Evidence and Violation of Probation with an underlying charge of Resisting Arrest);
ID No. 1406009553 (PFBPP, Drug Dealing (Tier 2), and Second-Degree Conspiracy).
                                               5
Defendant’s conviction for dealing heroin, one of Defendant’s most recent

convictions. Indeed, in a past case, this Court denied the Board’s recommendation

for sentence modification after determining that the defendant’s drug-dealing history

rendered him a substantial risk to the community; the Supreme Court of Delaware

affirmed.27 Also notable is that Defendant showed a lack of remorse and acceptance

of responsibility as to his most recent convictions—despite having committed

several offenses in the past.28 Accordingly, the Court concludes that Defendant

continues to pose a “substantial risk to the community” and, therefore, does not

qualify for sentence modification pursuant to 11 Del. C. § 4217.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the Department of

Correction's Application for Good Cause Shown pursuant to 11 Del. C. § 4217 is

DENIED.

                                                           Jan R. Jurden
                                                    Jan R. Jurden, President Judge


Original to Prothonotary

cc:      Maurice Clements (SBI# 00506007)
         James K. McCloskey (DAG)




27
     Norwood v. State, 2005 WL 1653714, at *2 (Del. June 27, 2005).
28
     D.I. 13.
                                               6